Title: Bond of John Posey, 14 October 1770
From: Washington, George,Posey, John
To: 


[14 Oct. 1770]. “Whereas his present Majesty by his Royal Proclamation given at St James the 7th of October 1763, and Published in the Virginia Gazette on the 12th day of Jany 1764 was Graciously pleased to give & Grant to every Officer & Soldier according to their respective Ranks (as well Provencials as others) certain quantities of waste & ungranted Land in any of his Governmts in North America, wherever the same could be found; And Whereas the above named John Posey by having serv’d as a Captn in the Second Regiment of the Virginia Troops Commanded by the Honble William Byrd is entitled under the said Proclamation to Three thousand Acres of Land in consequence thereof, which Land being inconvenient for him to seek after, he is desirous of selling his right thereto, and for a certain Sum agreed upon with the said George Washington the receipt of which he doth hereby acknowledge. . . .”
